Citation Nr: 1601347	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-15 255A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity.

2. Entitlement to service connection for residuals, positive purified protein derivative (PPD) testing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1999. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). An April 2012 rating decision granted service connection for radiculopathy, right lower extremity, and assigned the same an initial 10 percent rating. A December 2009 rating decision denied service connection for residuals, PPD testing.


FINDING OF FACT

In a written statement received by VA on November 21, 2015, prior to the promulgation of a Board decision, the Veteran withdrew his appeal of the claims of entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity, and entitlement to service connection for residuals, PPD testing.	


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for residuals, PPD testing, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 21, 2015, VA received the Veteran's written statement indicating his desire to withdraw his appeal as to his claims on appeal, entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity, and entitlement to service connection for residuals, PPD testing.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to the claims before the Board, there remains no allegation of errors of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the appeal and the claims are dismissed.


ORDER

The appeal, as to the claim of entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy, right lower extremity, is dismissed.

The appeal, as to the claim of entitlement to service connection for residuals, PPD testing, is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


